Title: To George Washington from William Gordon, 17 August 1793
From: Gordon, William
To: Washington, George



My Dear Sir
St Neots Huntingdonshire [England] Augt 17. 1793.

The renewed choice of your Excellency to the Presidentship was what I expected; & I was much pleased, when looking over the Gazette of the United States, it appeared that the vote of every elector was in your favor. When the war commenced between G. Britain & France, I was repeatedly asked, What part will the Americans take? I always answered—I apprehend they will observe a strict neutrality; for peace & trade with the whole world is the interest of the United States. The arrival of your proclamation confirmed my opinion. But I suspect, that the court of St James’s will not admit of your acting upon the principle of neutral vessels making neutral property, with an exception of warlike articles. You will undoubtedly maintain the principle, should prudence prevent entering upon hostilities to support it: but by firmly maintaining the principle, instead of making the smallest concessions, you will vindicate your future conduct upon the occasion, whenever the opportunity offers of your supporting it by force without any considerable hazard to yourselves. This however has not influenced me to trouble you with the present letter; but something of more consequence to the United States.
There is a prevailing idea in G. B., if not in other parts of Europe, that whenever you are removed, the federal union will be dissolved, the states will separate, & disorder succeed, for that the American government cannot in its own nature be lasting. The confusions in France, & the eccentric publications in the U.S. tend to strengthen the idea. I am fully convinced from what I have read in the manuscripts you possess, that nothing will give you greater satisfication than being the means of disappointing such expectations. Some conjecture, that when you have been removed from these lower regions (may it be to the regions of perpetual bliss) for a few years, the states will quarrel about who shall be President, & thereby produce a separation. I am fully convinced that one, if not more, of the first persons in the U.S., is of opinion, that in time an hereditary President must be chosen, to prevent the dangerous contests that periodical elections will produce, similar to what has happened repeatedly in choosing Polish sovereigns. An hereditary President will become most probably, in a series of years, but another name for an hereditary monarch, & the whole spirit of government be changed into European, Asiatic, African, whatever may be its bodily shape. Allow me then to ask your opinion, whether the following plan might not, if brought into execution, be prev⟨mutilated⟩tive of such a deplorable event? Let an alteration be made in that part of the federal constitution, that relates to the choice of the President.
Let it be agreed by the U.S., that after your decease, or declining the Presidentship, the President shall be chosen alternately from each state (in the same form as now) for four years, the population of each state to determine the rotation, from the highest to the lowest, the first & the last. The population to be settled as soon as possible: & then the order for each state’s furnishing a President be declared. When every state has enjoyed the privilege; before the last in rotation has completed its term of four years, let the population of the states be taken afresh, & a new orderly list be formed, as the variations produced by sixty years & more may require—Though Virginia has furnished a President once & again, before such alteration in the choice of a President, her right to the order of the rotation not to be vacated. I cannot be absolutely certain, but I conceive that it was at length agreed by the former Congress, that the President should be chosen in rotation from the respective states, or a state that had not before furnished one.
Whether we may judge alike upon this delicate & important subject I know not: but I am convinced that your Excellency will give me credit for my attachment to the welfare of the United States; & will deem it respectful, that I have not communicated these thoughts to any other correspondent; & have entrusted it with you, to digest, & ripen, & bring forward the plan, if honored with your approbation, in your own way & time. I am too much attached to American liberty & the United States, than to fail in praying for their continued & increasing prosperity.
Mrs Gordon joins me in wishing your Excellency, & your Lady the best of divine blessings through the remainder of life, & an infinitely better life hereafter through the merits of our Lord & Saviour Jesus Christ. I remain my Dear Sir Your most sincere & affectionate friend

William Gordon



I deplore the situation of our friend de la Fayette, but can obtain no news of him, other than of his general imprisonment. May he be supported thro’ the trial, & at length be restored to the public & his friends.
 P.S. If what the News Paper which arrived yesterday mentioned should be true—That Mr Hamilton had written to all the American Ports to admit French prizes, but not prizes taken by the powers at war with France, & there is a settled determination on the part of the Americans to fulfil the articles of the treaty with them in 1778, wherein special privileges are granted them, beyond those here who are their enemies, however desirous you may be of observing a neutrality in other respects, I divine from the hauteur of ⟨the⟩ British ministry, that prudence will require your getting ready for a rupture, that you may have the chance of preventing it. May heaven forbid such a rupture! Should it take place, I can pray for my friends, though I can no longer correspond with them.
